Citation Nr: 1225250	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-32 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder manifested by scarring of the scalp and head.  

2.  Entitlement to service connection for left eye retinal detachment, claimed as blindness.  

3.  Entitlement to service connection for residuals of perforation of the left ear drum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In June 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  The hearing transcript is in the record.  Review of the transcript shows that the DRO explained fully the issues and suggested the submission of additional evidence.  Cf. 38 C.F.R. § 3.103(c)(2) (2011).  At his hearing, the Veteran clarified that he was not pursing service connection for a meningioma or a left foot disorder.  He had withdrawn those issues in writing in February 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; establishes that the veteran suffered an event, injury or disease in service; and indicates that the claimed disability may be associated with the established event, injury or disease in service or another service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).   

The service treatment records show the Veteran had an episode of otitis media in service.  In September 2007, the Veteran was seen at the VA emergency department and a physician noted that there appeared to be a small defect in the posterior left tympanic membrane.  In August 2008, a VA audiologist reported that the Veteran had a mild to severe hearing loss in the right ear and a moderate to severe hearing loss in the left ear.  The audiometric findings were not incorporated in the claims folder.  The Veteran reports a continuing hearing loss since service and contends that the otitis in service resulted in the current hearing loss.  Under these circumstances, a medical opinion based on current examination of the Veteran is in order.  

The Veteran contends that he had chemical warfare training while stationed in Toul, France and something called "nuclear fallout" was poured on his head.  He reports that he has had continuing symptoms since that time with a burning sensation on the left side of his head and the loss of his left eye vision.  A lay witness is deemed competent to report what he experienced.  Further, he has head symptoms, including multiple tan to brown waxy papules on his temples, noted on an October 2009 VA examination, which did not provide an opinion as to etiology.  Also, the reasons for the loss of his left eye vision are not clear.  A February 1993 VA visual examination indicated that the problem might be related to some underlying vascular disorder.  Here, again, medical examinations will help resolve the questions raised by these claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The audiometric findings for the August 2008 VA audiology consult and any other audiometric findings of record should be attached to the Veteran's Virtual VA file or otherwise added to the claims file.  

2.  The Veteran should be scheduled for a current audiology examination.  The complete results, including audiometric findings should be reported.  

3.  The Veteran should be scheduled for an ear examination after his audiology tests.  The claims file should be made available to the examiner for review in conjunction with the examination.  Any additional tests or studies that might be indicated should be done.  The examiner should express an opinion as to whether it is at least as likely as not that:

a.  any current disability is the result of disease or injury during the Veteran's active service.  

b.  there are any residuals of the otitis media experienced in service.    

A complete rationale is needed for any opinion offered.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

4.  The Veteran should be scheduled for an examination of the skin of his head.  The claims folder should be made available to the examiner for review in conjunction with the claim.  Any tests or studies needed to respond to the following questions should be done.  

a.  In light of the Veteran's report of chemical warfare training and a substance being poured on his head, the examiner should consider whether there are, at least as likely as not, residuals, to include of the skin, of chemical damage to the Veteran's head/scalp.  If so, they should be described in detail.  If there are no residuals, the examiner should so state.  In either event, a complete rationale is needed for any opinion offered.  

b.  In light of the Veteran's report of having "nuclear fallout" poured on his head, the examiner should consider whether there are, at least as likely as not, residuals of radiation damage to the Veteran's head/scalp.  If so, they should be described in detail.  If there are no residuals, the examiner should so state.  In either event, a complete rationale is needed for any opinion offered.  

c.  What is the diagnosis for the multiple tan to brown waxy papules on the Veteran's temples, noted on the October 2009 VA examination, and are they at least as likely as not due to disease or injury in service?  

5.  The claims folder should be referred to an appropriate expert for an examination and medical opinion as to the Veteran's loss of vision in his left eye.  The reviewer should express an opinion as to whether it is at least as likely as not that the left eye visual loss is due to injury in service; particularly injury due to chemical or nuclear agents.  Again, a complete rationale is needed for any opinion offered.  

6.  Thereafter, the agency of original jurisdiction (AOJ) should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

